                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:19 CV 018

NTE ENERGY SERVICES                    )
COMPANY, LLC,                          )
                                       )
                 Plaintiff,            )
      v.                               )                          ORDER
                                       )
CEI KINGS MOUNTAIN HOLDINGS,           )
LLC, WATTAGE FINANCE-NC, LLC,          )
and CASTILLO INVESTMENT                )
HOLDINGS, LLC,                         )
                                       )
                 Defendants.           )
______________________________________ )

      This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 32) filed by Cory Hohnbaum. The Motion indicates that Mr. Hohnbaum,

a member in good standing of the Bar of this Court, is local counsel for Defendants CEI

Kings Mountain Holdings, LLC, and Wattage Finance-NC, LLC, and that he seeks the

admission of Edward Kehoe, who the Motion represents as being a member in good

standing of the Bar of New York. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 32) and ADMITS Edward

Kehoe to practice pro hac vice before the Court in this matter while associated with local

counsel.                     Signed: February 15, 2019
